Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The references of record effectively set forth the state of the art.  None of the prior art describe, teach or suggest extracting edges of a layout of a pattern on a mask, including at least one edge of the layout that is a curvilinear edge; and generating an optical image of the pattern by applying an edge filter, which includes an any-angle filter corresponding to an angle of the curvilinear edge, to the extracted edges of the layout.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737